Title: From George Washington to Charles Thomson, 24 July 1789
From: Washington, George
To: Thomson, Charles



Sir,
[New York] July 24th 1789

I have contemplated your Note, wherein, after mentioning your having served in quality of Secretary of Congress from the first meeting of that Body in 1774 to the present time, through an eventful period of almost fifteen years, you announce your wish to return to private life: and I have to regret that the period of my coming again into public life, should be exactly that, in which you are about to retire from it.
The present age does so much justice to the unsullied reputation with which you have always conducted yourself in the execution of the duties of your Office, and Posterity will find your Name so honorably connected with the verification of such a multitude of astonishing facts, that my single suffrage would add little to the illustration of your merits. Yet I cannot withold any just testimonial, in favor of so old, so faithful and so able a public officer, which might tend to sooth his mind in the shade of retirement. Accept, then, this serious Declaration, that your Services have been important, as your patriotism was distinguished; and enjoy that best of all rewards, the consciousness of having done your duty well.
You will be pleased Sir, to deliver the Books, Records & Papers of the late Congress—the Great Seal of the Federal Union—and the Seal of the Admiralty, to Mr Roger Alden, the late Deputy Secretary of Congress; who is requested to take charge of them until farther directions shall be given.
I beg you to be persuaded that it will always afford me real pleasure to extend what ever encouragement may be consistent

with my general duties, to such particular Persons as have long been faithful & useful Servants of the Community.
I finally commend you to the protection of Heaven, and sincerely wish you may enjoy every species of felicity.

Go: Washington

